17‐2979‐cr 
United States v. John Rivera 
                                          
                                UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
 
                                          SUMMARY ORDER 
                                                                              
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 27th day of November, two thousand eighteen. 
                     
PRESENT:   
                    ROBERT D. SACK, 
                    REENA RAGGI, 
                    DENNY CHIN,  
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                         Appellee, 
 
                                         v.                                                 17‐2979‐cr 
 
JOHN RIVERA, 
                                         Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 RYAN C. HARRIS, Assistant United States 
                                                              Attorney (Amy Busa, Assistant United States 
                                                              Attorney, on the brief), for Richard P. Donoghue, 
                                                              United States Attorney for the Eastern District 
                                                              of New York, Brooklyn, New York. 
                                                                                              

 
FOR DEFENDANT‐APPELLANT:                DARRELL FIELDS, Federal Defenders of New 
                                        York, Inc., Appeals Bureau, New York, New 
                                        York. 
                                         
              Appeal from the United States District Court for the Eastern District of 

New York (Vitaliano, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Defendant‐appellant John Rivera appeals the district courtʹs sentence 

entered September 25, 2017.  After pleading guilty to a three‐count indictment of Hobbs 

Act robbery on January 20, 2017, Rivera was sentenced to 120 monthsʹ imprisonment.  

Because Rivera had previously been convicted in New York of second‐degree robbery 

and attempted second‐degree robbery, and in North Carolina of ʺRobbery with a 

Dangerous Weapon,ʺ Rivera was given a ʺcareer offenderʺ designation pursuant to § 

4B1.1(b)(3) of the November 1, 2016, edition of the sentencing guidelines (the 

ʺGuidelinesʺ).  Without the career offender designation, Riveraʹs total offense level 

would have been 25 and his criminal history level would have been IV, for a Guideline 

range of 84 to 105 months.  With the designation, Riveraʹs total offense level was 29 and 

his criminal history category was VI, for a Guideline range of 151 to 188 months.  We 

assume the partiesʹ familiarity with the underlying facts, procedural history, and issues 

on appeal. 




                                           ‐ 2 ‐ 
 
                                                                                              

              Rivera initially argued that we should vacate his sentence because the 

district court improperly applied a career offender designation under Guidelines 

§ 4B1.1(b)(3), which led to a Guideline range of 151 to 188 monthsʹ imprisonment rather 

than 84 to 105 monthsʹ imprisonment.  Rivera argued that his New York second‐degree 

robbery and attempted second‐degree robbery convictions could not properly be 

considered ʺcrimes of violenceʺ for purposes of determining career offender status 

under the Guidelines.  Riveraʹs argument, however, is foreclosed by this Courtʹs recent 

decision in United States v. Pereira‐Gomez, which held that all degrees of New York 

robbery and attempted robbery qualify as crimes of violence under an identically 

worded provision of the November 1, 2014, edition of the Guidelines.  903 F.3d 155, 166 

(2d Cir. 2018); compare Application Note 1(B)(iii) of § 2L1.2 of the November 2014 

Guidelines (defining a crime of violence to include any offense that ʺhas as an element 

the use, attempted use, or threatened use of physical force against the person of 

anotherʺ), with § 4B1.2(a) of the November 2016 Guidelines (defining a crime of violence 

as a felony that ʺhas as an element the use, attempted use, or threatened use of physical 

force against the person of anotherʺ).   

              We note that at the time of Riveraʹs appeal and oral argument, our 

decision in Pereira‐Gomez had not yet been rendered.  In a supplemental brief to this 

Court following our decision in Pereira‐Gomez, Rivera concedes that ʺ[a]lthough Pereira‐

Gomez involved a different provision of the Guidelines than the one at issue here . . . , 



                                            ‐ 3 ‐ 
 
                                                                                                

the ʹforce clauseʹ language of both Guideline provisions is the sameʺ and that, therefore, 

ʺ[t]here does not appear . . . to be a basis to argue that the analysis in Pereira‐Gomez is 

inapplicable here.ʺ  Dkt. No. 67, at 3.   

              We have considered Riveraʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                             FOR THE COURT: 
                                             Catherine OʹHagan Wolfe, Clerk 




                                              ‐ 4 ‐